UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6886


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID ISAAC MCGAHA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:09-cr-00131-D-1; 7:12-cv-00068-D)


Submitted:   November 15, 2013            Decided:   December 6, 2013


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Katherine Elaine Shea, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Raleigh, North Carolina, for Appellant.   Thomas Gray Walker,
United   States  Attorney, Kristine  L.  Fritz,  Jennifer  P.
May-Parker, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David       Isaac    McGaha         seeks       to    appeal       the    district

court’s order denying relief on his 28 U.S.C. § 2255 (West Supp.

2013) motion.           The order is not appealable unless a circuit

justice    or    judge    issues   a      certificate            of   appealability.          28

U.S.C. § 2253(c)(1)(B) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”          28     U.S.C.          § 2253(c)(2).            When    the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating             that    reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El     v.       Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that McGaha has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny McGaha’s motion to

extend    the    time    for    filing      a       reply    brief,      and    dismiss      the

appeal.     We dispense with oral argument because the facts and

legal    contentions      are    adequately           presented         in    the    materials

                                                2
before this   Court   and   argument   would   not   aid   the   decisional

process.

                                                                  DISMISSED




                                   3